— The debt in this case, for which the plaintiff obtained a judgment, was incurred by the defendant as a penalty inflicted by the law, for omitting to do a public duty, viz., working on the road. The legislature did not intend to extend the benefit of the act of 1822 to every description of debtors, who should be arrested under a writ of capiasad satisfaciendum. It was intended for the benefit of those who had voluntarily contracted or assented to a debt for which they might by law be arrested under a ca. sa. Where the judgment on which the ca. sa. issues is founded on any "debt contracted either by note, bill, bond, open account or otherwise," the defendant in such case shall be entitled to the benefit of the act. Debts incurred by persons in violating any of the statutes *Page 491 
imposing penalties, or debts upon judgments in causes of action arising exdelicto, are not within the provisions of the act of 1822. Only such persons whose indebtedness arose in cases ex contractu were intended to be aided by the act. The defendant's case is not embraced either in the words of the act, or in the meaning of the legislature that passed it. We are of the opinion that the judgment must be reversed.
PER CURIAM.                        Judgment reversed.